Citation Nr: 0200790	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  00-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $4,543 was 
timely filed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
April 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Houston Regional Office's (RO) Committee on 
Waivers and Compromises (the Committee).  In that decision, 
the Committee denied waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $4,543, on the 
basis that the veteran's request for a waiver was not timely 
filed.  The veteran appealed the Committee's determination 
and in November 2001, he testified at a videoconference 
hearing before the undersigned Member of the Board; a 
transcript of his testimony is of record.  

It is noted that in March 2001, the veteran submitted claims 
of service connection for a left knee disability and a left 
foot disability.  A review of the record indicates that 
service connection is already in effect for osteoarthritis of 
the left knee; thus, it appears that the veteran may wish to 
raise a claim for an increased rating for his left knee 
disability.  Since these matters have not yet been 
adjudicated, and inasmuch as they are not inextricably 
intertwined with the issue now before the Board, they are 
referred to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  On October 4, 1999, a letter notifying the veteran of an 
overpayment of pension benefits in the amount of $4,543 was 
mailed to him at his most recent address of record; included 
with this notice was information advising him of his right to 
request waiver of the debt within 180 days.

2.  A request for waiver of the overpayment of pension 
benefits was received by the RO on July 20, 2000, 275 days 
following issuance of the notice of overpayment.

3.  The delay by the veteran in requesting a waiver of 
recovery of the overpayment was not the result of VA error or 
error by postal authorities, and was not due to circumstances 
beyond his control.  


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of an overpayment 
of pension benefits in the amount of $4,543 was not timely 
filed.  38 U.S.C.A. §§ 5107, 5302(a), 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record indicates that in February 1996, the 
veteran submitted a claim of entitlement to pension benefits.  
On his application, he indicated that he and his wife 
received income from Social Security and VA, but had no 
income from any other source.  

In an October 1996 letter, the RO notified the veteran that 
he had been awarded pension benefits, effective March 1, 
1996.  He was advised that the rate of his pension was based 
on his reports of family income and that he was responsible 
for notifying VA immediately of any changes in his income.

In February 1997, the veteran contacted the RO and requested 
that his pension be terminated as it was "quite possible 
that our income may change over the next few months."  By 
April 1997 letter, the RO advised the veteran that his 
pension benefits had been terminated and that his 
compensation benefits had been reinstated, effective May 1, 
1997.

Thereafter, the RO discovered that the veteran had received 
additional family income from March 1, 1996, which he had not 
reported to VA.  In a July 1999 letter, the RO notified the 
veteran that they proposed to retroactively reduce his 
pension, effective March 1, 1996, based on the discovery of 
previously-unreported family income.  

The veteran did not respond to the RO's letter and in a 
September 1999 letter, he was advised that his pension 
benefits had been reduced retroactively.  He was further 
advised that this action had resulted in an overpayment of 
benefits and that "[w]e will notify you shortly of the exact 
amount of the overpayment."

According to information in the claims folder, on October 4, 
1999, a letter notifying the veteran of an overpayment of 
pension benefits in the amount of $4,543 was mailed to him at 
his most recent address of record; included with this notice 
was information advising him of his right to request waiver 
of the debt within 180 days.  There is no indication that 
this letter was returned by the postal authorities as 
undeliverable.  The record contains a signed, written 
certification from VA's Debt Management Center (DMC), 
verifying the date on which the initial notice of 
indebtedness and the right to request waiver were dispatched 
to the veteran.  

In February 2000, the veteran contacted the RO and asked that 
his compensation benefits be reinstated; however, he did not 
request a waiver of recovery of the pension overpayment.  By 
May 2000 letter, he indicated that he had been examined at 
the Overton Brooks VA Medical Center and hoped that his 
compensation benefits could be reinstated.  Again, he did not 
request a waiver of recovery of the pension overpayment.

On July 20, 2000, the RO received the veteran's request for a 
waiver of recovery of the $4,543 pension overpayment.  

By decision in August 2000, the Committee denied the 
veteran's request for waiver of recovery of the overpayment 
because the request was not received within the requisite 180 
days following the notification of indebtedness in October 
1999.  
In September 2000, the veteran submitted a notice of 
disagreement, stating that he had requested a waiver in July 
2000.  He further indicated that he and his spouse had large 
medical bills and needed financial assistance from VA.  

In November 2000, the RO issued the veteran a statement of 
the case, which explained that his waiver request had been 
denied on the basis that it was not received within the 
applicable time limit.  In his December 2000 substantive 
appeal, the veteran indicated that during the time his 
indebtedness had occurred, he had been having difficulties 
with his spouse and had not been "thinking straight."  He 
also argued that he had 2 years from the date of notification 
of indebtedness to request a waiver.

In November 2001, the veteran testified at a Board hearing 
via videoconference.  He claimed that he had never received 
notification of the amount of his overpayment.  He also 
indicated that between October 1999 and July 2000, he and his 
spouse were sick.  He stated that, during this period, he had 
received medical treatment for arthritis and hernia 
approximately once or twice weekly.  He also indicated that 
he had had family difficulties during this period.  


Criteria

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered:  (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by the VA to the debtor, 
or (2) if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  The 180-day period may be extended if 
the individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  

If the requester does substantiate that there was such a 
delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b).


Analysis

Duty to Assist

As a preliminary matter, the Board concludes that although 
this claim was initially decided by the RO before enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), a 
remand to the RO for additional action is not warranted as VA 
has already met its obligations to the veteran under that 
statute.  See Wensch v. Principi, No. 99-2210 (U.S. Vet. App. 
Dec. 20, 2001).

The record reveals that the RO has obtained all records 
pertinent to the issue on appeal.  Moreover, given the facts 
of this case, the Board further finds that no reasonable 
possibility exists that any further assistance to the veteran 
would aid in substantiating his claim.  The Board further 
notes that by the August 2000 letter, he was informed of the 
nature of the evidence which would substantiate his claim.  
Also, a detailed Statement of the Case and Supplemental 
Statement of the Case were sent to him in November 2000 and 
January 2001, respectively.

In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the veteran under the VCAA.  As the RO 
fulfilled the duty to assist, and because the change in the 
law has no material effect on adjudication of this claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993).


Whether request for waiver of recovery of 
overpayment was timely filed

As set forth above, the record reveals that VA notified the 
veteran of the $4,543 pension indebtedness at issue in this 
case in an October 4, 1999 letter.  Included with this notice 
was information advising him of his right to request waiver 
of the debt within 180 days.  Nonetheless, the veteran's 
request for a waiver of recovery of that overpayment was not 
received by VA until July 20, 2000, 275 days later.  

With respect to the veteran's contention that he had two 
years from the date of notification of indebtedness to 
request a waiver, the Board notes that the two year 
forbearance applies, as noted above, to notices issued on or 
prior to March 31, 1983.

The Board has considered the veteran's recent assertions to 
the effect that he did not receive the October 4, 1999 letter 
from VA notifying him of his indebtedness.  However, the 
record contains appropriate verification from the DMC that 
this letter was mailed to the veteran at his most recent 
address of record.  See OF BULLETIN 99.GC1.04 (May 14, 1999).  
Moreover, the record contains no indication that this 
notification letter was returned by the postal authorities as 
undeliverable.  

In cases such as this one, the law presumes the regularity of 
the administrative process in the absence of clear evidence 
to the contrary.  See Jones v. West, 12 Vet. App. 98 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the statements of a claimant, standing 
alone, are not sufficient to rebut the presumption of 
regularity.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995).  Therefore, absent any evidence 
other than the veteran's assertions, the Board must presume 
that he was properly notified of the amount of his pension 
indebtedness and of his right to request a waiver.  

Under the facts of this case, the Board must find that the 
veteran did not submit a request for a waiver of recovery of 
the overpayment in question within 180 days from the October 
4, 1999 VA letter; thus, his request may not be deemed to 
have been timely filed.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(b)(2) (2001).  

Further, the evidence fails to demonstrate that any error was 
made by either VA or the postal authorities causing a delay 
in the veteran's receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  While the 
veteran has reported that he was ill, having family 
difficulties, and was not "thinking straight" from the time 
of the October 4, 1999 letter to the time his request for a 
waiver was received on July 20, 2000, it has not been 
contended or shown that he ever requested an extension of 
time to file a waiver request.  Likewise, he has not 
demonstrated that due to circumstances beyond his control, 
there was a delay in his receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  


ORDER

As a timely request for waiver of recovery of an overpayment 
of improved benefits in the amount of $4,543 was not 
submitted, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

